In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 15‐2044, 15‐2082, 15‐2109 
ALPHONSE D. OWENS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

LVNV FUNDING, LLC,  
                                                 Defendant‐Appellee. 
                     ____________________ 

        Appeal from the United States District Court for the 
        Southern District of Indiana, Indianapolis Division. 
        No. 1:14‐cv‐02083 — Jane E. Magnus‐Stinson, Judge. 
                     ____________________ 
 
TIA ROBINSON, 
                                                  Plaintiff‐Appellant, 

                                  v. 

ECAST SETTLEMENT CORP., et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 1:14‐cv‐08277 — Manish S. Shah, Judge. 
                     ____________________ 
2                                  Nos. 15‐2044, 15‐2082, 15‐2109 

JOSHUA BIRTCHMAN, 
                                                  Plaintiff‐Appellant, 

                                  v. 

LVNV FUNDING, LLC, et al.,                
                                               Defendants‐Appellees. 
                      ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
         No. 1:14‐cv‐00713 — Jane E. Magnus‐Stinson, Judge. 

                      ____________________ 

       ARGUED JUNE 1, 2016 — DECIDED AUGUST 10, 2016 
                  ____________________ 

   Before WOOD, Chief Judge, and BAUER and FLAUM, Circuit 
Judges. 
    FLAUM, Circuit Judge. In each of these consolidated cases, a 
debt  collector  filed  a  proof  of  claim,  defined  as  “a  written 
statement setting forth a creditor’s claim,” Fed. R. Bankr. P. 
3001(a),  for  a  time‐barred  debt  in  a  Chapter  13  bankruptcy 
proceeding. After successfully objecting to the proof of claim, 
the  debtor  sued  the  debt  collector  in  federal  court,  alleging 
that the act of filing a proof of claim on a stale debt violates 
§§ 1692e and 1692f of the Fair Debt Collection Practices Act, 
15 U.S.C. §§ 1692 et seq. (“FDCPA”). In each case, the district 
court  granted  the  defendant  debt  collector’s  motion  to  dis‐
miss. For the reasons that follow, we affirm those decisions. 
 
 
Nos. 15‐2044, 15‐2082, 15‐2109                                        3

                                         I. Background 
    The three consolidated cases currently before us are simi‐
lar in material respects. In each case, a debtor filed for bank‐
ruptcy under Chapter 13 of the Bankruptcy Code.1 The debtor 
was  represented  by  counsel  throughout  the  proceedings.  In 
addition, a trustee was assigned to the case.  
   During the bankruptcy proceedings, a debt collector sub‐
mitted a proof of claim for a “stale” debt, or a debt for which 
the statute of limitations had expired.2 The debt collector was 
not the original creditor, but instead a professional debt buyer 
who  had  purchased  the  stale  obligation  at  a  fraction  of  the 
debt’s face value. As required by Federal Rule of Bankruptcy 
Procedure 3001, the proof of claim filed by the debt collector 
accurately noted the origin of the debt, the date of the last pay‐
ment on the debt, and the date of the last transaction.  
    Realizing that the debt was time‐barred and thus subject 
to  an  affirmative  defense,  the  debtor  objected  to  the  claim, 
which  was  disallowed  and  eventually  discharged.  Shortly 
thereafter, the debtor brought a separate suit in federal court 
against the debt collector, alleging that the act of filing a proof 
of claim on a time‐barred debt constituted a false, deceptive, 
misleading,  unfair,  or  unconscionable  means  of  collecting  a 
debt in violation of §§ 1692e and 1692f of the FDCPA.  
    In each case, the district court granted defendant’s motion 
to  dismiss  under  Federal  Rule  of  Civil  Procedure  12(b)(6). 

                                                 
1 The plaintiff‐debtors are Alphonse D. Owens, Tia Robinson, and Joshua 

Birtchman.  
2 The defendant‐debt collectors are LVNV Funding, LLC and eCast Settle‐

ment Corporation. 
4                                                   Nos. 15‐2044, 15‐2082, 15‐2109 

Two  of  the  decisions—Owens  and  Birtchman—involved  the 
same  defendant  and  were  decided  on  the  same  day  by  the 
same district court judge. In those decisions, the district court 
rejected  the  argument  that  the  act  of  filing  a  proof  of  claim 
was deceptive or unfair, noting that the defendant was enti‐
tled to do so under the Bankruptcy Code. The district court 
also observed that defendant’s proof of claim was complete, 
accurate, and provided the date of the final payment; as such, 
the court concluded that the proof of claim was not false or 
misleading.  
     In Robinson, the district court likewise dismissed the plain‐
tiff’s complaint under Rule 12(b)(6), holding that filing a proof 
of claim on a time‐barred debt was not a deceptive, false, or 
misleading debt collection practice. The plaintiff then filed an 
amended  complaint  in  which  she  added  additional  allega‐
tions  under  the  FDCPA.  The  district  court  dismissed  the 
amended complaint as well, holding that the confirmation of 
plaintiff’s bankruptcy plan barred her FDCPA claims under 
the doctrine of res judicata. The plaintiffs in all three cases ap‐
peal.  
                                         II. Discussion 
    Plaintiffs contend that the district courts erred by granting 
defendants’  motions  to  dismiss.  They  maintain  that  filing  a 
proof of claim on a stale debt misleads the debtor about the 
legal status of the debt and thus violates the FDCPA’s prohi‐
bition against false, deceptive, misleading, unfair, and uncon‐
scionable debt collection practices.3 Their argument has two 


                                                 
3 The FDCPA prohibits the use of “any false, deceptive, or misleading rep‐

resentation  or  means  in  connection  with  the  collection  of  any  debt.” 
Nos. 15‐2044, 15‐2082, 15‐2109                                           5

components. First, plaintiffs allege that the act of filing a proof 
of  claim  on  a  time‐barred  debt  is  inherently  misleading  be‐
cause  “claim”  is  defined  to  include  only  legally  enforceable 
obligations.  In  other  words,  plaintiffs  contend  that  because 
the  claim  process  in  bankruptcy  is  reserved  for  enforceable 
obligations,  filing  a  proof  of  claim  on  a  stale  debt  falsely 
cloaks  the  underlying  obligation  with  an  air  of  legitimacy. 
Second, plaintiffs contend that filing a stale proof of claim is 
deceptive  because,  in  practice,  the  debtor  and  his  attorney 
sometimes fail to object to the claim, allowing the debt collec‐
tor to collect on an unenforceable obligation. Plaintiffs rely on 
our case law holding that the FDCPA prohibits creditors from 
filing  lawsuits  to  collect  on  stale  debts.  Phillips  v.  Asset  Ac‐
ceptance, LLC, 736 F.3d 1076, 1079 (7th Cir. 2013). They allege 
that  the  rationale  for  this  holding  also  applies  in  the  bank‐
ruptcy context.  
    We  review  a  dismissal  under  Rule  12(b)(6)  de  novo,  ac‐
cepting well‐pleaded allegations in the complaint as true and 
drawing all reasonable inferences in the light most favorable 
to the plaintiffs. Parish v. City of Elkhart, 614 F.3d 677, 679 (7th 
Cir. 2010). 
      A. Definition of “Claim” 
   As an initial matter, we disagree with plaintiffs’ assertion 
that the term “claim” includes only legally enforceable obli‐
gations, and that filing a proof of claim on a stale debt is there‐
fore  per  se  illegal  under  the  FDCPA.  The  Bankruptcy  Code 
broadly defines a “claim” as a “right to payment, whether or 


                                                 
§ 1692e. The Act also prohibits the use of “unfair or unconscionable means 
to collect or attempt to collect any debt.” § 1692f. 
6                                                   Nos. 15‐2044, 15‐2082, 15‐2109 

not  such  right  is  reduced  to  judgment,  liquidated,  unliqui‐
dated, fixed, contingent, matured, unmatured, disputed, un‐
disputed, legal, equitable, secured, or unsecured[.]” 11 U.S.C. 
§ 101(5)(A). It would be strange to interpret “claim” as exclud‐
ing  legally  unenforceable  obligations  when  two  of  the  enu‐
merated examples—“contingent” and “unmatured” claims—
afford the creditor no collection right under state law when 
the  claim  is  filed  with  the  bankruptcy  court.4  See,  e.g.,  In  re 
Chi., Milwaukee, St. Paul & Pac. R.R. Co., 6 F.3d 1184, 1192 (7th 
Cir. 1993) (noting that contingent claims exist even before a 
cause of action has accrued).  
    Moreover,  a  “claim”  is  defined  as  a  right  to  payment. 
§ 101(5)(A). In most jurisdictions, including Illinois and Indi‐
ana, the expiration of the statute of limitations period does not 
extinguish  the  underlying  debt.  See  Mascot  Oil  Co.  v.  United 
States, 42 F.2d 309, 311 (Ct. Cl. 1930), affʹd, 282 U.S. 434 (1931) 
(“[T]he statute of limitations or other bar against a remedy for 
the collection of a debt does not extinguish the liability there‐
for.”); Donaldson v. LVNV Funding, LLC, 97 F. Supp. 3d 1033, 
1039 (S.D. Ind. 2015) (“It is true that [the creditor] cannot file 
a lawsuit, but it is the law in Indiana that the debt is still owed. 
The  statute  of  limitations  does  not  extinguish  the  debt,  it 
                                                 
4 The dissent disagrees with our reliance on this statutory language. Alt‐

hough the dissent is correct that the statutory definition of claim does not 
explicitly include time‐barred debts, the list is not exhaustive, and instead 
sets forth examples of the types of debts that could constitute a claim. Our 
point is not that time‐barred debts fit neatly into any of these categories 
(although they are in fact contingent, as certain actions by the debtor can 
restart the statute of limitations period even after it has run, see note 6 in‐
fra). Instead, we observe that by including these examples, the broad stat‐
utory definition of claim undermines plaintiffs’ argument that a claim in‐
cludes only legally enforceable obligations. 
Nos. 15‐2044, 15‐2082, 15‐2109                                          7

merely  limits  avenues  of  collection.”);  Fleming  v.  Yeazel,  40 
N.E.2d  507,  508 (Ill. 1942) (“[T]he statute of limitations  con‐
trols the remedy for recovery of the debt, but the debt remains 
the same as before, excepting that the remedy for enforcement 
is  gone.”  (citation  omitted)).  In  other  words,  a  time‐barred 
debt is still a debt, even if the creditor cannot file a collection 
suit. See Pearl–Phil GMT (Far E.) Ltd. v. Caldor Corp., 266 B.R. 
575,  581  (S.D.N.Y.  2001)  (“Thus,  under  the  Code,  a  right  to 
payment need not be currently enforceable in order to consti‐
tute a claim.”). We have also held that the fact that the statute 
of limitations has run does not mean that all avenues of col‐
lection  are  prohibited.  See  McMahon  v.  LVNV  Funding,  744 
F.3d 1010, 1020 (7th Cir. 2014) (holding that it is not “automat‐
ically  improper  for  a  debt  collector  to  seek  re‐payment  of 
time‐barred debts” so long as the debt collector does not use 
deceptive  practices).  Implicit  in  this  holding  is  the  under‐
standing that a creditor with a stale debt retains some right to 
payment,  even  if  recourse  is  only  grounded  in  the  debtor’s 
moral  obligation  to  pay.  Id.  (observing  that  “some  people 
might consider full debt re‐payment a moral obligation, even 
though the legal remedy for the debt has been extinguished”). 
     Therefore,  a  “claim”  in  bankruptcy  is  “more  extensive 
than the existence of a cause of action that entitles an entity to 
bring suit.” In re Keeler, 440 B.R. 354, 362 (Bankr. E.D. Pa. 2009) 
(citing In re Remington Rand Corp., 836 F.2d 825, 831–32 (3d Cir. 
1988)); In re Grossman’s, 607 F.3d 114, 121 (3d Cir. 2010) (hold‐
ing that a “claim” can exist in bankruptcy notwithstanding an 
inability to commence an action under state law at the time of 
filing). Further support for this interpretation comes from the 
claim  allowance  process  set  forth  in  the  Bankruptcy  Code, 
which  has  been  described  as  a  “sifting  process.”  Gardner  v. 
New  Jersey,  329  U.S.  565,  573  (1947);  see  also  Travelers  Cas.  & 
8                                                   Nos. 15‐2044, 15‐2082, 15‐2109 

Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 449 (2007) 
(describing the claim allowance process). Once a debtor files 
for bankruptcy, a bankruptcy estate is created that consists of 
“all  legal or equitable interests of  the debtor … .” 11  U.S.C. 
§§ 541(a)(1);  1306(b).  A  creditor  who  wishes  to  collect  on  a 
debt may file a proof of claim, or “a written statement setting 
forth a creditor’s claim.” Fed. R. Bankr. P. 3001(a); Travelers, 
549 U.S. at 449 (“When a debtor declares bankruptcy, each of 
its creditors is entitled to file a proof of claim … .”). A proof 
of claim “constitute[s] prima facie evidence of the validity and 
the  amount  of  the  claim,”5  but  not  all  claims  are  entitled  to 



                                                 
5 In addition, a creditor who files a proof of claim certifies that the claim 

is “not being presented for any improper purpose” and is “warranted by 
existing law … .” Fed. R. Bankr. P. 9011(b)(1), (2). Sanctions are available 
for violations of this rule. See In re Volpert, 110 F.3d 494, 501 n.11 (7th Cir. 
1997);  see  also  11  U.S.C. § 105(a) (providing  that  a  bankruptcy  court  has 
inherent  power  to  impose  sanctions).  During  oral  argument,  plaintiffs 
contended for the first time that defendants’ conduct was eligible for sanc‐
tions  and  that  the  FDCPA  applies  to sanctionable  conduct.  Although at 
least one bankruptcy court has imposed sanctions on a debtor who filed a 
proof of claim on a time‐barred debt, others have refused to do so, and 
this Court has not yet ruled on the propriety of sanctioning a debt collector 
who engages in the type of conduct at issue in these cases. Compare In re 
Sekema, 523 B.R. 651, 655 (Bankr. N.D. Ind. 2015) (imposing a $1,000 sanc‐
tion against a debt collector that filed time‐barred proofs of claim), with In 
re Keeler, 440 B.R. at 366–67 (“Given that section 501(a) authorizes every 
creditor holding a claim to file a proof of claim, even if that claim is later 
disallowed under section 502(b), section 105(a) does not state a cause of 
action to sanction such a filing.”); In re Simpson, No. 08‐00137, 2008 WL 
4216317, at *3 (Bankr. N.D. Ala. Aug. 29, 2008) (holding that the creditor’s 
act of filing a proof claim on a time‐barred debt was not sanctionable un‐
der § 105(a)); and In re Varona, 388 B.R. 705, 723–24 (Bankr. E.D. Va. 2008) 
(same);  cf.  In  re  Fesco  Plastics  Corp.,  996  F.2d  152,  154  (7th  Cir.  1993) 
Nos. 15‐2044, 15‐2082, 15‐2109                                                9

payment.  Fed.  R.  Bankr.  P.  3001(f).  Importantly,  the  bank‐
ruptcy court must, upon an objection by a party in interest, 
disallow any claim that “is unenforceable against the debtor 
…  under  any  agreement  or  applicable  law[.]”  11  U.S.C. 
§ 502(b)(1).  Furthermore,  the  Code  specifically  enumerates 
statutes of limitation as one means of proving the unenforce‐
ability  of  a  claim.  § 558;  see  also  In  re  Keeler,  440  B.R.  at  360 
(“Therefore, if as of the date of the debtor’s bankruptcy filing 
a creditor’s claim was barred by the applicable statute of lim‐
itations, then the claim must be disallowed upon objection by 
a party in interest.”). 
    Thus,  the  Bankruptcy  Code  contemplates  that  creditors 
will  file  proofs  of  claim  for  unenforceable  debts—including 
stale  debts—and  that  the  bankruptcy  court  will  disallow 
those  claims  upon  the  debtor’s  objection.  Indeed,  filing  a 
proof  of  claim  allows  the  debt  to  be  processed  in  the  bank‐
ruptcy proceeding, which is intended to be all‐encompassing. 
In re Am. Reserve Corp., 840 F.2d 487, 489 (7th Cir. 1988) (“The 
principal function of bankruptcy law is to determine and im‐
plement in a single collective proceeding the entitlements of 
all concerned.”); In re Glenn, 542 B.R. 833, 841 (Bankr. N.D. Ill. 
2016)  (“Above  all,  bankruptcy  is  a  collective  process,  de‐
signed to gather together the assets and debts of the debtor 
and to effect an equitable distribution of those assets on ac‐
count of the debts. The more participation there is; the better 
this process works.” (citing Levit v. Ingersoll Rand Fin. Corp., 
874  F.2d  1186,  1194  (7th  Cir.  1989));  1  NORTON  BANKR.  L.  & 


                                                 
(“[W]hen a specific Code section addresses an issue, a court may not em‐
ploy  its  equitable  powers  to  achieve  a  result  not  contemplated  by  the 
Code.”).  
10                                                  Nos. 15‐2044, 15‐2082, 15‐2109 

PRAC. 3d § 3:9 (2016) (“A fundamental principle of the bank‐
ruptcy process is the collective treatment of all of a debtor’s 
creditors at  one time.”).  In fact,  sometimes even Chapter  13 
debtors—such  as  plaintiff  Owens—list  stale  debts  in  the 
schedule  of  unsecured  debts  that  they  file  with  the  bank‐
ruptcy court. This is because debts that are not brought to the 
bankruptcy  court’s  attention  (either  by  the debtor  or  by  the 
creditor who files a proof of claim) will not be discharged, see 
11 U.S.C. § 1328(a), and a debt that is not discharged remains 
collectible, although the avenues for collection are limited. See 
McMahon, 744 F.3d at 1020.6  
    It is true that debtors may fail to object to a proof of claim 
for a stale debt. When that occurs, the debt becomes part of 
the confirmed bankruptcy plan and the debtor is required to 
pay a portion of it. To reduce the risk of this outcome, credi‐
tors are required to include details about the status and origin 
of  the  debt  on  the  proof  of  claim  form.  Fed.  R.  Bankr.  P. 
3001(c)(3).  The  most  recent  revision  to  the  Federal  Rules  of 
Bankruptcy Procedure explains: 
           Because  a  claim  [based  on  consumer  credit 
           debts]  may  have  been  sold  one  or  more  times 
           prior  to  the  debtor’s  bankruptcy,  the  debtor 
           may not recognize the name of the person filing 
           the proof of claim. Disclosure of the information 
           required [under Rule 3001(c)(3)] will assist the 
                                                 
6 In fact, the statute of limitations period can be restarted by the debtor’s 

conduct, such as by making a payment on or promising to pay the debt. 
See, e.g., 735 Ill. Comp. Stat. 5/13‐206. Of course, a debtor who alerts the 
bankruptcy court to the existence of the time‐barred debt or who objects 
to a proof of claim on a stale debt would secure a full discharge of the debt, 
without any fear of it returning on some future occasion.  
Nos. 15‐2044, 15‐2082, 15‐2109                                    11

       debtor in associating the claim with a known ac‐
       count. It will also provide a basis for assessing the 
       timeliness of the claim. 
Fed. R. Bankr. P. 3001, Advisory Committee Notes (emphasis 
added).  
    These  established  procedures—the  filing  of  the  proof  of 
claim, the opportunity to object, and the required disclosure 
on  the  proof  of  claim  form—confirm  that  the  Bankruptcy 
Code  anticipates  that  creditors  will  file  proofs  of  claim  on 
stale  debts.  Nonetheless,  plaintiffs  maintain  that  we  should 
rely on their limited interpretation of “claim.” The only sup‐
port for their argument comes from a statement made in dicta 
by the U.S. Supreme Court in Pennsylvania Department of Pub‐
lic Welfare v. Davenport, 495 U.S. 552 (1990). In that case, the 
Court explained that a claim is a “right to payment,” and “a 
‘right to payment’ is nothing more nor less than an enforcea‐
ble obligation … .” Id. at 559.  
    Plaintiffs take this statement out of context. Davenport con‐
sidered whether restitution obligations imposed in state crim‐
inal  proceedings  were  “debts”  as  defined  by  11  U.S.C. 
§ 101(11). Id. at 558. Because “debt” is defined as “liability on 
a claim,” the Court looked to the definition of “claim,” which 
is defined as a “right to payment.” Id. (quoting § 101(4)(A)). 
The petitioners argued that a restitution order could not rep‐
resent a “right to payment” because the obligation could only 
be  enforced  by  threatening  to  revoke  probation,  and  not  in 
civil proceedings. Id. at 558–59. The Supreme Court rejected 
petitioners’ argument that the reason for an obligation or the 
way that it was enforced could take it outside of the statutory 
definition of “claim.” Id. at 560. In so doing, the Court noted 
12                                  Nos. 15‐2044, 15‐2082, 15‐2109 

that a right to payment is “nothing more nor less than an en‐
forceable obligation[.]” Id. at 559. 
    Taken in context, it is apparent that this statement was not 
intended to address the issue of whether a “claim” includes 
only enforceable obligations. See Johnson v. Midland Funding, 
LLC,  528  B.R.  462,  466–67  (S.D.  Ala.  2015),  rev’d  on  other 
grounds, 2016 WL 2996372 (11th Cir. May 24, 2016) (noting that 
Davenport “cannot plausibly be read for the proposition that a 
‘right to payment’ … ceases to exist the moment the statute of 
limitations  expires”).  Moreover,  the  Supreme  Court’s  treat‐
ment of this subject in other cases conflicts with plaintiffs’ in‐
terpretation.  
    The Supreme Court has repeatedly recognized that Con‐
gress intended for the term “claim” to have “the broadest pos‐
sible definition.” Davenport, 495 U.S. at 563–64 (internal quo‐
tation  marks  omitted);  see  also  FCC  v.  NextWave  Pers. 
Commc’ns Inc., 537 U.S. 293, 302 (2003); Johnson v. Home State 
Bank, 501 U.S. 78, 83 (1991); Ohio v. Kovacs, 469 U.S. 274, 279 
(1985).  In Home  State  Bank,  the Supreme Court  explored  the 
legislative background and history of the Code in evaluating 
whether  a  mortgage  interest  could  be  characterized  as  a 
“claim.” Id. at 85–87. The Court observed that unlike the mod‐
ern  Bankruptcy  Code,  the  pre‐1978  Code  did  not  contain  a 
single definition for claim, but defined a claim for purposes of 
corporate reorganizations as “includ[ing] all claims of what‐
ever  character  against  a  debtor  …  .”  Id.  at  85  (alteration  in 
original) (quoting 11 U.S.C. § 506(1) (1976)). The Court noted 
that  in  drafting  a  single  definition  of  “claim”  for  the  1978 
Code,  Congress  intended  to  “adop[t]  an  even  broader  defini‐
tion of claim than [was] found in the [pre‐1978 Act’s] debtor 
rehabilitation  chapters.”  Id.  at  86  (alterations  in  original) 
Nos. 15‐2044, 15‐2082, 15‐2109                                         13

(quoting H.R. Rep. No. 95‐595, at 309 (1977), reprinted in 1978 
U.S.C.C.A.N.  5963,  6266).  Congress  also  explained:  “By  this 
broadest possible definition … the bill contemplates that all 
legal obligations of the debtor, no matter how remote or contin‐
gent, will be able to be dealt with in the bankruptcy case. It 
permits  the  broadest  possible  relief  in  the  bankruptcy  case.”  H.R. 
Rep. No. 95‐595, at 309 (emphasis added). Indeed, since Dav‐
enport, the Supreme Court has clarified that a “claim” merely 
includes  a  right  to  payment,  which  is  nothing  more  nor  less 
than an enforceable obligation. See NextWave, 537 U.S. 302–03.  
    We therefore decline to adopt plaintiffs’ limited interpre‐
tation  of  “claim”  and  hold  that  a  proof  of  claim  on  a  time‐
barred  debt  does  not  purport  to  be  anything  other  than  a 
claim subject to dispute in the bankruptcy case. Filing such a 
proof of claim is not inherently misleading or deceptive.  
    B. The FDCPA 
     The fact that the Bankruptcy Code permits creditors to file 
proofs of claim on stale debts does not conclusively answer 
the  question  presented  in  this  case—whether  defendants’ 
conduct violated the FDCPA. See Randolph v. IMBS, Inc., 368 
F.3d  726,  731  (7th  Cir.  2004)  (holding  that  the  Bankruptcy 
Code  did  not  implicitly  repeal  the  FDCPA).  Thus,  we  must 
determine whether defendants’ attempts to collect on plain‐
tiffs’ time‐barred debts in bankruptcy were false, deceptive, 
or misleading under the FDCPA.  
   Plaintiffs argue that defendants’ conduct was deceptive or 
unfair  because  their  business  model  depends  on  the  reality 
that  the  debtor,  the  trustee,  and  the  debtor’s  attorney  will 
sometimes  fail  to  object  to  the  stale  claims.  In  other  words, 
plaintiffs contend that creditors take advantage of the fact that 
14                                  Nos. 15‐2044, 15‐2082, 15‐2109 

the  bankruptcy  process  will  sometimes  “break  down  and 
fail.”  Plaintiffs  rely  on  Phillips  v.  Asset  Acceptance,  LLC,  in 
which we held that filing a state court lawsuit to collect on a 
time‐barred debt violates the FDCPA. 736 F.3d at 1078. In Phil‐
lips, we explained that suing to collect on an old debt was mis‐
leading or deceptive because the consumer might not recall 
the  debt  or  have  evidence  to  mount  a  statute  of  limitations 
defense; in fact, an unsophisticated consumer might not even 
be  aware  of  the  statute  of  limitations  defense.  And  “even  if 
the consumer realizes that she can use time as a defense, she 
will more than likely still give in rather than fight the lawsuit 
because she must still expend energy and resources and sub‐
ject herself to the embarrassment of going into court ….” Id. 
at 1079 (quoting Kimber v. Fed. Fin. Corp., 668 F. Supp. 1480, 
1487 (M.D. Ala. 1987)). Plaintiffs contend that these concerns 
are likewise present in the bankruptcy context.  
    There is a circuit split on the issue of whether filing a proof 
of claim on a stale debt in bankruptcy is a misleading or de‐
ceptive  act  prohibited  by  the  FDCPA.  In  Crawford  v.  LVNV 
Funding, LLC, 758 F.3d 1254, 1259–60 (11th Cir. 2014), cert. de‐
nied, 135 S. Ct. 1844 (2015), the Eleventh Circuit relied on Phil‐
lips to hold that it is. The Court reasoned that the act of filing 
the proof of claim “create[d] the misleading impression to the 
debtor that the debt collector can legally enforce the debt.” Id. 
at 1261. In so holding, the Eleventh Circuit relied on the “least 
sophisticated”  consumer  standard,  which  asks  whether  an 
unsophisticated consumer would be misled by the debt col‐
lector’s conduct. Id.  
    The Second Circuit reached a different conclusion in Sim‐
mons v. Roundup Funding, LLC, 622 F.3d 93, 94 (2d Cir. 2010). 
In that case, the debtor objected to an inflated proof of claim 
Nos. 15‐2044, 15‐2082, 15‐2109                                                     15

and  the  bankruptcy  court  ultimately  reduced  the  claim  by 
more than half. Id. at 95. The debtor then sued the creditor in 
federal court, alleging that the creditor violated the FDCPA 
by  misrepresenting  the  amount  of  the  debt.  Id.  The  district 
court dismissed the suit and the Second Circuit affirmed. Id. 
The Second Circuit noted that federal district courts across the 
country  have  held  that  the  act  of  filing  a  proof  of  claim  in 
bankruptcy  court  is  not  an  abusive  debt  collection  practice 
proscribed by the FDCPA, even if the claim is invalid or un‐
enforceable.  Id.  at  95–96.  The  Second  Circuit  reasoned  that 
debtors who are under protection of the bankruptcy court do 
not  need  additional  protection  from  debt  collectors  because 
the bankruptcy process affords sufficient remedies for abuse. 
See id. at 96.7 Recently, the Eighth Circuit relied on Simmons 
when  rejecting  a  plaintiff‐debtor’s  request  to  extend  the 
FDCPA to time‐barred proofs of claim in a case with nearly 
identical  facts  to  the  cases  currently  before  us.  See  Nelson  v. 
Midland  Credit  Mgmnt.,  No.  15‐2984,  2016  WL  3672073  (8th 
Cir. July 11, 2016).  



                                                 
7 At oral argument, plaintiffs contended that the Second Circuit cast doubt 

on the continuing validity of Simmons in Garfield v. Ocwen Loan Servicing, 
LLC, 811 F.3d 86 (2d Cir. 2016). We disagree. The plaintiff in Garfield filed 
a suit in district court against a creditor who attempted to collect on a debt 
by threatening foreclosure and sending a delinquency notice, even though 
the debt had been discharged in the debtor’s Chapter 13 bankruptcy. Id. at 
88.  In  holding  that  the  plaintiff‐debtor  had  stated  a  claim  for  a  FDCPA 
violation, the Second Circuit clarified that the Bankruptcy Code did not 
implicitly repeal the FDCPA. Id. at 91–92 (citing Randolph, 368 F.3d at 730). 
The Second Circuit did not abandon the rationale underlying Simmons—
that  there  is  less  of  a  need  to  protect  debtors  who  are  protected  by  the 
bankruptcy court.  
16                                         Nos. 15‐2044, 15‐2082, 15‐2109 

      Like the Eighth Circuit, we decline to follow the Eleventh 
Circuit’s approach. See id. at *2. As an initial matter, we note 
that the concerns identified in Phillips regarding the mislead‐
ing or deceptive nature of the conduct are less acute when a 
proof of claim is filed in bankruptcy, especially in a counseled 
case, as opposed to when a lawsuit is filed in state or federal 
court.8 First, because the proof of claim is required to inform 
the debtor about the age and origin of the debt, the consumer 
need not have a memory of it or records documenting it to file 
an objection—the affirmative defense is evident on the face of 
the claim. See In re La Grone, 525 B.R. 419, 427 (Bankr. N.D. Ill. 
2015) (“Under Bankruptcy Rule 3001(c)(3), a claim for credit 
card debt … must list the creditor who held the debt  at the 
time of the account holder’s last transaction, the date of the 
last transaction, the date of the last payment, and the date the 
account was charged to profit or loss… . [Therefore,] a debtor 
in bankruptcy should always have the information needed to 
determine whether the statute of limitations for a claim has 
expired.”). Second, as in the cases before us, debtors filing for 
bankruptcy are usually represented by attorneys who are fa‐
miliar  with  the  statutes  of  limitations  for  different  types  of 
                                                 
8 The dissent reads Phillips and McMahon as precluding “any use of legal 

process” to collect on a stale debt. We do not read those cases as announc‐
ing  a  broad  rule  of  this  kind.  Phillips  outlawed  lawsuits  to  collect  stale 
debts, and for the reasons discussed above, we conclude that the rationale 
for that holding does not apply to the act of filing a proof of claim. The 
proper inquiry, set forth in McMahon and Evory v. RJM Acquisitions Fund‐
ing  LLC,  for  evaluating  other  types  of  collection  activities  employed  by 
debt collectors is whether the collection effort would mislead the recipient 
of the communication (in the cases before us, the debtor’s lawyer or bank‐
ruptcy  trustee)  into  believing  that  the  debt  is  legally  enforceable.  See 
McMahon,  744  F.3d  at  1020;  Evory  v.  RJM  Acquisitions  Funding  LLC,  505 
F.3d 769, 774 (7th Cir. 2007). 
Nos. 15‐2044, 15‐2082, 15‐2109                                              17

debt. Even in other cases, when the debtor proceeds pro se, a 
bankruptcy trustee who is duty‐bound to object to improper 
claims is appointed to oversee the proceedings. In addition, a 
debtor  who  has  initiated  bankruptcy  proceedings  and  thus 
demonstrated a willingness to participate in them is unlikely 
to give in rather than fight the claim.9  
    Significantly, the Eleventh Circuit’s decision in Crawford is 
inapposite in light of our precedent. In Evory v. RJM Acquisi‐
tions Funding LLC, 505 F.3d 769 (7th Cir. 2007), we held that 
the “unsophisticated consumer” standard is not appropriate 
when evaluating whether communications made to a debtor’s 
lawyer violated the FDCPA. Id. at 774. Rather, a court should 
evaluate whether the communications would be likely to mis‐
lead a competent lawyer. Id. at 775; see also Bravo v. Midland 
Credit Mgmt., Inc., 812 F.3d 599, 603 (7th Cir. 2016) (reaffirm‐
ing the “competent attorney” standard). 
    It is undisputed that plaintiffs were represented by coun‐
sel at all stages of their bankruptcy proceedings. Further, as 
discussed, the bankruptcy process afforded additional protec‐
tions, including the appointment of trustees who were duty‐
bound to “examine proofs of claims and object to the allow‐
ance  of  any  claim  that  is  improper.”  11  U.S.C.  §§  704(a)(5); 
1302(b)(1).  Therefore,  we  must  evaluate  defendants’  actions 


                                                 
9 Plaintiffs contend that filing objections to time‐barred claims burdens the 

debtor  and  the  bankruptcy  court  tasked  with  processing  the  objections. 
But the costs associated with objecting to a proof of claim are not substan‐
tial, as the objection process is simple. As the National Association of Con‐
sumer  Bankruptcy  Attorneys  pointedly  acknowledged  in  their  amicus 
brief supporting plaintiffs’ position, “this sort of motion practice is among 
the simplest … that [a consumer bankruptcy attorney] encounters.”  
18                                  Nos. 15‐2044, 15‐2082, 15‐2109 

under  a  “competent  attorney”  standard.  Bravo,  812  F.3d  at 
603.  
    We  conclude that, under this standard,  defendants’ con‐
duct was not deceptive or misleading. Plaintiffs do not allege 
that the information contained in the proof of claim was mis‐
leading; instead, they admit that the proofs of claim set forth 
accurate  and  complete  information  about  the  status  of  the 
debts. See Donaldson, 97 F. Supp. 3d at 1038 (“A factual, true 
statement about the existence of a debt and the amount … is 
neither false nor deceptive.”); cf. Sheriff v. Gillie, 136 S. Ct. 1594, 
1601 (2016) (noting that accurate statements are not  false  or 
misleading for purposes of the FDCPA). Therefore, to deter‐
mine whether the statute of limitations had run, plaintiffs’ at‐
torneys had to look no further than the proof of claim form, 
which  included  the  date  of  the  most  recent  payment.  With 
that information, a reasonably competent lawyer would have 
had no trouble evaluating whether the debt was timely. See 
Birtchman v. LVNV Funding, LLC, No. 1:14‐cv‐00713, 2015 WL 
1825970, at *8 (S.D. Ind. Apr. 22, 2015) (“A competent lawyer 
would undoubtedly be aware of the statute of limitations de‐
fense that is common in most areas of law and permitted by 
the Bankruptcy Code.”). In sum, plaintiffs have failed to pre‐
sent any evidence that defendants engaged in deceptive, mis‐
leading, unfair,  or otherwise abusive conduct prohibited by 
the FDCPA. 
    We are not unsympathetic to plaintiffs’ concern that in cer‐
tain  cases,  debtors  and  their  representatives  fail  to  object  to 
claims for unenforceable debts, which then become part of the 
bankruptcy  plan.  This  outcome  harms  not  only  the  debtor, 
who is forced to pay a portion of the stale debt out of limited 
means,  but  also  creditors  with  legally  enforceable  debts 
Nos. 15‐2044, 15‐2082, 15‐2109                                                 19

whose share of the pie is reduced because an additional cred‐
itor is claiming a piece. See Crawford, 758 F.3d at 1261. But the 
risk of this outcome in such cases is not sufficient to support 
a FDCPA claim in the cases currently before us, where plain‐
tiffs’  attorneys  successfully  objected  to  proofs  of  claim  that 
were neither false nor misleading. 
     The dissent faults us for supposedly ignoring the realities 
of  the  bankruptcy  process.  To  be  sure,  in  certain  cases,  the 
debtor proceeds pro se and lacks the sophistication to under‐
stand that a claim for a stale debt is subject to disallowance, 
and the trustee does not abide by his statutory duty to review 
all claims filed in the debtor’s case. Respectfully, the dissent 
attacks a straw man: this opinion does not foreclose relief un‐
der the FDCPA in cases involving such facts. We reiterate that 
any debt collection practice that “misleads an unsophisticated 
consumer to believe a time‐barred debt is legally enforceable” 
violates the FDCPA. McMahon, 744 F.3d at 1020. The dissent 
decries a problem that is not present here—in these cases, the 
debtors were represented by attorneys and were able to secure 
complete discharge of the time‐barred debts in their Chapter 
13 bankruptcy proceedings without undue cost or burden.  
    Of course, if defendants had filed proofs of claim with in‐
accurate information, or had otherwise engaged in deceptive 
or misleading debt collection practices, plaintiffs would have 
a cause of action under the FDCPA. See McMahon, 744 F.3d at 
1020; Phillips, 736 F.3d at 1079. But in these cases, the district 
courts did not err in concluding that plaintiffs had not stated 
claims for relief under the FDCPA.10 

                                                 
10 Because we affirm the district courts’ conclusion that defendants’ con‐

duct  did  not  violate  the  FDCPA,  we  do  not  address  the  district  court’s 
20                                                  Nos. 15‐2044, 15‐2082, 15‐2109 

                                        III. Conclusion 
      For the foregoing reasons, the judgments are AFFIRMED. 
                                                                                   




                                                 
holding in Robinson that a confirmed Chapter 13 plan bars FDCPA claims 
that could have been filed in the bankruptcy proceeding under the doc‐
trine of res judicata.  
Nos. 15‐2044, 15‐2082, 15‐2109                                                    21
                                                                                      
     WOOD, Chief Judge, dissenting. This court held, in Phillips 
v.  Asset  Acceptance,  LLC,  736  F.3d  1076,  1079  (7th  Cir.  2013), 
that the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. 
§§ 1692 et seq., prohibits a creditor from filing a lawsuit in state 
court to collect a debt for which the statute of limitations has 
expired.  See  also  McMahon  v.  LVNV  Funding,  744  F.3d  1010, 
1020 (7th Cir. 2014). Today, the majority holds that the creditor 
may take comparable action within a bankruptcy proceeding, 
by filing a proof of claim on a debt that it knows to be stale—
an action the creditor will take knowing that it will result in 
payment only if the staleness of the debt slips past the debtor, 
her lawyer (if she has one), and the trustee, and thus become 
collectible  through  the  bankruptcy  court  (at  the  expense  of 
other creditors). They rely on the broad scope of the types of 
claims that may or must be filed in bankruptcy, on the extra 
protections they believe bankruptcy affords, and the fact that 
the  type  of  limitations  bar  we  are  considering  here  cuts  off 
only  the  right  to  sue,  not  the  cause  of  action  itself.  None  of 
those rationales holds up under close inspection, in my view, 
and so I dissent. 
     It is helpful to begin with a brief review of the holdings of 
Phillips and McMahon. In Phillips, the plaintiff sought to bring 
a class action against a debt collector that had sued her after 
the  statute  of  limitations  on  the  underlying  creditor’s  claim 
had run. If that was true, we said, citing Huertas v. Galaxy Asset 
Mgmt., 641 F.3d 28, 32–33 (3d Cir. 2011) (per curiam); Harvey 
v.  Great  Seneca  Financial  Corp.,  453  F.3d  324,  332–33  (6th  Cir. 
2006); and Hekert v. MRC Receivables Corp., 655 F. Supp. 2d 870, 
875–76  (N.D.  Ill.  2009),  the  debt  collector’s  suit  violated  the 
FDCPA. We followed up on that statement in McMahon. Noth‐
ing  in  McMahon  suggested  that  a  lawsuit  based  on  a  time‐
barred  debt,  or  even  a  demand  for  payment  under  color  of 
22                                Nos. 15‐2044, 15‐2082, 15‐2109 

legal right, is permissible, in the absence of an honest disclo‐
sure about the creditor’s loss of the right to take legal action. 
Here is what we said: 
       We do not hold that it is automatically improper 
       for a debt collector to seek re‐payment of time‐
       barred  debts;  some  people  might  consider  full 
       debt  re‐payment  a  moral  obligation,  even 
       though the legal remedy for the debt has been 
       extinguished. But, as we held in Phillips, supra, if 
       the debt collector uses language in its dunning 
       letter  that  would  mislead  an  unsophisticated 
       consumer into believing that the debt is legally 
       enforceable, regardless of whether the letter ac‐
       tually threatens litigation …  , the collector has 
       violated the FDCPA. Because it is plausible that 
       an  unsophisticated  consumer  would  believe  a 
       letter  that  offers to “settle”  a debt implies that 
       the  debt  is  legally  enforceable,  it  was  correct 
       in Delgado to decline to dismiss the action at this 
       stage, and incorrect to dismiss the class allega‐
       tions in McMahon. 
       The proposition that a debt collector violates the 
       FDCPA  when  it  misleads  an  unsophisticated 
       consumer  to  believe  a  time‐barred  debt  is  le‐
       gally  enforceable,  regardless  of  whether  litiga‐
       tion is threatened, is straightforward under the 
       statute [citing 15 U.S.C. § 1692e(2)(A), (5)]. 
744 F.3d at 1020. “Seeking” repayment is one thing: it could 
be accomplished by a polite, non‐threatening letter advising 
the debtor of the debt’s existence, and the fact that a lawsuit is 
time‐barred. At most, the letter would represent an effort to 
Nos. 15‐2044, 15‐2082, 15‐2109                                      23 

persuade  the  debtor  to  pay,  based  on  whatever  advantage 
payment might confer (perhaps a moral advantage, perhaps 
a boost to one’s credit rating). This is in stark contrast with the 
use of any type of legal process, whether a suit in state court, 
a suit in federal court, or the filing of a claim in bankruptcy. 
Those  are  all  an  entirely  different  matter,  and  nothing  in 
McMahon condoned any use of any type of court to collect a 
concededly stale debt. I take it that my colleagues agree with 
me that proceedings in bankruptcy court “count” as a form of 
judicial proceeding, given the fact that the bankruptcy court 
(a unit of the federal district court, see 28 U.S.C. § 151) pre‐
sides over the legal process of collecting all good‐faith claims 
against  the  estate,  amassing  the  assets  of  the  estate,  setting 
priorities, identifying what can and cannot be discharged, and 
then resolving who can be paid and how much. Unless there 
is something in the Bankruptcy Code to distinguish the pro‐
ceedings in bankruptcy court from proceedings in the courts 
involved  in  McMahon  and  Phillips,  that  is  enough  for  me  to 
hold that the rule of those cases applies here as well. 
    The majority finds such a distinction in the definition of 
the  word  “claim”  in  the  Bankruptcy  Code,  which  provides 
that a claim is a “right to payment, whether or not such right 
is reduced to judgment, liquidated, unliquidated, fixed, con‐
tingent,  matured,  unmatured,  disputed,  undisputed,  legal, 
equitable, secured, or unsecured[.]” 11 U.S.C. § 101(5)(A). My 
colleagues focus particularly on two of the items in this list—
“contingent” and “unmatured” claims—as support for their 
view that a clearly time‐barred claim may be submitted by a 
debt collector consistently with this statute. 
24                                Nos. 15‐2044, 15‐2082, 15‐2109 

    Neither of those categories, however, covers a concededly 
stale debt. A claim based on such a debt is not contingent, be‐
cause the expiration of the statute of limitations means that a 
lawsuit to collect it is no longer available. There is no event 
that could come to pass that could create an enforceable legal 
obligation for the debtor to pay up—at least no contingency 
that  does  not  fall  within  the  group  of  sharp  or  fraudulent 
practices  that  Phillips  and  McMahon  hold  are  barred  by  the 
FDCPA. It is true that certain actions by the debtor can re‐start 
the statute of limitations after it has run, but the debtor will 
not take those steps unless she is snookered into thinking that 
the debt is still legally enforceable. Cf. Suesz v. Med‐1 Solutions, 
LLC, 757 F.3d 636, 639 (7th Cir. 2014) (en banc) (condemning 
collection tactic of suing in a court that is inconvenient to the 
debtor, hoping to obtain a default judgment “for a debt that 
the defendant doesn’t actually owe”). We should not distort 
the meaning of the word “contingent” to include the possibil‐
ity of the debt collector’s successfully tricking the debtor into 
paying. 
    A stale debt is certainly not “unmatured.” If anything, it is 
overripe. Nor does the stale debt fit any other category in sec‐
tion 101(5)(A). I do not disagree with the notion, ante at n.4, 
that the list in section 101(5)(A) is illustrative. But it has not 
persuaded me that an effort to use legal process, hoping that 
the debtor (and others) will fail to spot a clear limitations de‐
fense, falls within either the enumerated possibilities or any‐
thing  remotely  related  to  them.  Some  things  are  simply  too 
speculative, or too much against public policy, to include. A 
debtor could be induced to pay a fraudulent debt, too, but that 
does not mean that the Bankruptcy Code should be distorted 
into facilitating such a payment. 
Nos. 15‐2044, 15‐2082, 15‐2109                                      25 

    It is important in this connection not to view the Code in 
isolation from the Rules of Bankruptcy Procedure. The filing 
of a proof of claim, like any other “petition, pleading, written 
motion, and other paper,” is subject to Bankruptcy Rule 9011, 
the counterpart to Federal Rule of Civil Procedure 11. By fil‐
ing the proof of claim, the filer “is certifying that to the best of 
that person’s knowledge, information, and belief, formed af‐
ter  an  inquiry  reasonable  under  the  circumstances,  …  the 
claims … are warranted by existing law[,] … [and] the allega‐
tions and other factual contentions have evidentiary support 
… .” Fed. R. Bkr. P. 9011(b). No one—not a debt collector, not 
any other kind of creditor—should be filing a proof of claim 
that fails to comply with this rule. Public policy, expressed in 
the Bankruptcy Rules, demands that we do not protect frivo‐
lous, bad‐faith, or unfounded claims. And a proof of claim is 
no mere request on moral grounds to turn money over from 
the bankruptcy estate to the claimant: it is a legal mechanism 
through which the payment of that claim can be compelled, if 
the claim is not disallowed by the bankruptcy court. Put dif‐
ferently, the bankruptcy process is one of the avenues of col‐
lection that the expiration of the statute of limitations closes 
off for the creditor. 
     The concepts in Rule 9011 also supply a limitation on the 
rule that I would apply here. Where an old debt is subject to 
an ironclad statute of limitations defense, such that any suit 
on that debt would amount to a violation of Federal Rule of 
Civil Procedure 11 (and its counterparts in state court and un‐
der Bankruptcy Rule 9011), the debt should not be eligible to 
be submitted in a proof of claim. If, on the other hand, there 
is  a  good‐faith  doubt  about  the  applicability  of  a  statute  of 
limitations,  then  scheduling  is  compatible  with  both  Civil 
Rule  11  and  Bankruptcy Rule 9011,  because it is possible to 
26                                   Nos. 15‐2044, 15‐2082, 15‐2109 

imagine a state of affairs in which a legally enforceable obliga‐
tion exists. That leaves ample room for the operation of sec‐
tion  502(b)(1)  of  the  Bankruptcy  Code,  which  requires  the 
bankruptcy court, upon objection from a party in interest, to 
disallow any claim that “is unenforceable against the debtor 
… under any … applicable law[.]” The statute of limitations 
is  one  such  law,  11  U.S.C.  § 558,  and  there  will  be  cases  in 
which its applicability is the subject of a fair dispute. 
    My colleagues imply that debtors may actually be better 
off if the stale claims are submitted to the bankruptcy court, 
because if the debtor, her lawyer, and the trustee (or one of 
them) is vigilant, the filing of the proof of the stale claim will 
be a meaningless act: the time‐barred debt will be disallowed, 
and the debtor will have the protection of the discharge judg‐
ment. See ante at 9–10 & n.6. That is cold comfort to the debtor 
who knows that the debt collectors are banking on those cases 
where no one spots the stale claim—a claim on which an in‐
dependent  lawsuit  is  already  barred  by  McMahon  and  Phil‐
lips—and  it  instead  winds  up  as  a  recoverable  item.  Some‐
times people like the “belt‐and‐suspenders” approach, giving 
them redundant protection of one kind or another, but there 
is no justification for forcing this on them. The statute of lim‐
itations  itself  is  full  protection  against  a  lawsuit  on  a  stale 
claim; it does not need to be supplemented by a bankruptcy 
discharge.  That  is  why  the  majority’s  comment  that  “a  debt 
that is not discharged remains collectible, although the ave‐
nues for collection are limited,” ante at 10, misses the boat. A 
time‐barred debt cannot be enforced in a legal proceeding, even if 
in a theoretical or moral sense the debt remains. 
   The majority also tries to shoehorn these stale debts into 
the  “remote  or  contingent”  language  used  by  Congress  in 
Nos. 15‐2044, 15‐2082, 15‐2109                                        27 

H.R. Rep. No. 95‐595. Ante at 13. But the stale debt is not “re‐
mote.” A debt owed by a third party to an entity owned by 
the  debtor  might  be  remote,  or  a  debt  Person  A  owes  to 
Debtor,  who  then  owes  Creditor,  might  be  remote.  But  the 
case before us now involves just a straightforward debt that 
could have been enforced until the statute of limitations ex‐
pired. And I have already explained why these are not con‐
tingent debts—there are no contingencies, either anticipatory 
or after‐the‐fact, on which its legal collectability depends. 
     The reason this case is important is because the protections 
the majority believes exist in the bankruptcy courts are only 
as good as the human actors working in those courts. The ma‐
jority notes, ante at 16, that “debtors filing for bankruptcy are 
usually represented by attorneys … .” But “usually” does not 
mean always. In the Bankruptcy Court for the Northern Dis‐
trict  of  Illinois,  in  the  first  five  months  of  2016  there  were 
19,291  bankruptcy  filings;  of  that  number,  1,748  (about  9%) 
were pro se. Over the course of a year, it is reasonable to con‐
clude that thousands of pro se litigants seek the services of that 
one court. They tend to be unsophisticated (that is often why 
they fell into financial trouble in the first place), and they eas‐
ily could be buffaloed into thinking that every proof of claim 
represented a legal obligation, when the proof makes no men‐
tion of the limitations bar. It is unrealistic to think that the pro 
se litigant or the busy trustee will catch every scheduled stale 
claim—claims presented in filings that do not, in the only re‐
spect  pertinent  here,  provide  “accurate  and  complete  infor‐
mation”  about  the  matter,  because  they  are  mum  about  the 
unenforceability of the debt. (Indeed, I would be surprised if 
very many non‐lawyers understand what a statute of limita‐
tions is, much less what the difference is between a bar on re‐
covery and extinguishment of a claim.) 
28                                  Nos. 15‐2044, 15‐2082, 15‐2109 

     My colleagues, ante at 19, accuse me of attacking a straw 
man when I highlight the possibility of abuse, particularly for 
pro  se  litigants.  I  beg  to  differ.  They  concede  that  the  bank‐
ruptcy court will disallow the stale debt as soon as it learns 
about the limitations defense. Thus, as I indicated at the out‐
set, the scheduling of this debt represents only the hope that 
it  will  slip  through  the  cracks  and  be  reborn  as  an  allowed 
claim in bankruptcy. To the extent they are leaving the door 
open for an FDCPA claim when a bankruptcy petitioner (pro 
se or otherwise) is misled by the scheduling of the stale claim, 
I  welcome  that  limitation,  though  its  scope  is  unclear  given 
the rationale the majority has adopted.  
    The majority stresses that there is an existing circuit split 
on this issue, and so we need only to line up on one side or 
the  other.  In  keeping  with  our  decisions  in  Phillips  and 
McMahon, I would align this court with the Eleventh Circuit, 
see  Crawford  v.  LVNV  Funding,  LLC,  758  F.3d  1254,  1259–60 
(11th Cir. 2014), rather than the Second and Eighth, see Sim‐
mons v. Roundup Funding, LLC, 622 F.3d 93 (2d Cir. 2010); Nel‐
son  v.  Midland  Credit  Mgmt.,  Inc.,  No.  15‐2984,  2016  WL 
3672073 (8th Cir. July 11, 2016). I would hold that the sched‐
uling  of  a  proof  of  claim  on  a  debt  that  undisputedly  is  no 
longer  collectible  through  judicial  proceedings  because  the 
statute of limitations has expired violates the FDCPA.  
      I respectfully dissent.